     Case: 3:19-cv-00232-wmc Document #: 68-2
                                         28-1 Filed: 08/05/19
                                                     05/06/19 Page 1 of 2



     ~~ Insperity
         nsperity                                                                                  EMPLOYMENT AGREEMENT

                                                                               Chem
                                                                               Client Number
                                                                                      Numbcr (Optional)    I Last 4 Digits of SSN
                                                                               2678200

          This Agreement is between INSPERITY        PEO SERVICES, L.P. ("Insperity"), and ~CHRISTINA
                                         INSPERITY PLO                                          C'-H-:R-:-I~S_T'-I_
                                                                                                                  NA_ __ _ __ _
                                                                                               First
                                                                                               First Name
- - -- -- - -- - _ILIADIS        I_
                                  LI_A_D_I~S_____ _______ ("Employee")         I"Employee") pursuant to a Client Service Agreement
Middle Name                     Last Name (All Names per Social Security Card)
         Insperity and FOUR LAKES EDUCATION,
between Insperity                        EDUCATION, INC.
                                                     INC. d.b.a.
                                                           d.b.a . WISCONSIN VIRTUAL ACADEMY                        ("Client Company") in
which Client Company and Insperity
                             lnsperity have agreed to a co-employment relationship. This Agreement deals only with Employee's  Employee's
employment with Insperity.
                   lnsperity. Termination of this Agreement may not necessarily terminate
                                                                                    tenninate Employee's employment with Client
Company.

1.          Employee
            Employee agrees to perform such duties as shall be determined
                                                                detem1ined by Client Company and communicated to Employee
                                                                                                                       Employee by and
through an onsite supervisor or designee and notwithstanding any such changes, the employment ofEmployee
                                                                                                      Employee shall be construed as
continuing under this Agreement, as modified. Pursuant to the co-employment relationship with Client Company, Employee
understand and agrees that Insperity
                           lnsperity reserves a right of direction and control over Employee, including a right to hire or terminate, and
a right
  right to resolve workplace disputes not
                                      not subject to a collective bargaining agreement. However, Insperity
                                                                                                  lnsperity does not
                                                                                                                  not maintain a right to
make decisions or give direction with regard to the products produced or services provided by the Client Company to its customers.

2.         AT-WILL EMPLOYMENT,
                      EMPLOYMENT. Employee agrees that Employee's
                                                              Employee's employment by and payment of compensation through
lnsperity can be terminated, with or without cause, and without notice, at any time, at the option of either Insperity
Insperity                                                                                                    lnsperity or Employee.
                                                                                                                          Employee.
Employee understands that no onsite supervisor or lnsperity representative, other than the President
                                                                                            President or a Senior Vice President
                                                                                                                        President of
                                                                         lnsperity for any specific period of time, or to make any
Insperity, has authority to enter into an agreement for employment with Insperity
agreement contrary to the foregoing.
                            foregoing. Any such agreement must be in writing.

3.                          PAYMENTS. Employee agrees that Client Company is solely obligated for administering and paying all
           ADDITIONAL PAYMENTS.
Client Company-initiated programs, policies and practices including, but not limited to, vacation, sick time, paid time off, paid leaves
of absence, severance, bonus, commissions, stock option grants or deferred compensation plans (the "Additional Payments") even
though the Additional Payments may be processed through lnsperity. This provision does not in itself establish any such program,
                                right in them. Employee
policy or practice, or create a right                                           lnsperity will not provide to Employee, and has no policy
                                               Employee acknowledges that Insperity
providing to workers similarly situated to Employee, benefits or payments such as the Additional Payments. To the extent the
                                          lnsperity's payroll to Employee, it is solely as a payroll service for Client Company. Employee
Additional Payments are paid through Insperity's
                    lnsperity to deduct employee's contributions under any 40I
hereby authorizes Insperity                                                      401 k plan, including an automatic enrollment plan, from
             wages. Employee acknowledges and agrees that the Client Company has sole legal responsibility and liability for
employee's wages.
compliance with certain laws and regulations including, but not limited to, the Worker Adjustment and Retraining Notification Act
("WARN"), Fair Labor Standards Act ("FLSA") (including but not limited to properly classifying employees as exempt/nonexempt
for overtime purposes and liability for unpaid overtime), Equal
                                                             Equal Pay Act, Uniformed              Employment and Reemployment Rights
                                                                            Uniformed Services Employment
Act ("USERRA"),
     (" USERRA"), Family                                ("FMLA") and any state or local equivalent of any of the foregoing.
                     Family and Medical Leave Act ("FMLA")                                                              foregoing.

4.        NOTICE OF WORKERS' COMPENSATION INSURANCE COVERAGE. Insperity maintains workers' compensation
insurance coverage for Employee.  In the event of an injury in the workplace, Employee
                        Employee. In                                                               Employee's sole remedy against
                                                                              Employee agrees that Employee's
lnsperity and/or Client Company lies in coverage under Insperity's workers' compensation insurance.
Insperity

5.         EFFECTIVE DATE. This Agreement and the Employee's beginning date of employment are not effective until after the
           EFFECTIVE
                                                     Insperity and includes the Employee listed hereinabove. The Employee's effective
first payroll for Client Company has been paid by Insperity
date of employment willwill be established retroactive to the first day of work for which Employee is paid by Insperity in that payroll.
                                                                                                                                payroll.

6.         NOTICE OF COMPLAINT. Insperity believes that the work environment should be free of discrimination and harassment
           NOTICE
                                                             Employee agrees that Employee will read and abide by Insperity's
             Employee has a means to discuss any complaint. Employee
and that the Employee                                                                                              lnsperity's Anti-
Harassment Policy
             Policy found
                    found in the Employee                   www.insperityservices .com, and will
                                 Employee Service Center at www.insperityservices.com,       will promptly report any such alleged
incident or problem to Employee's supervisor. As stated in the policy, if Employee believes it would be inappropriate to report the
incident to Employee's supervisor, or if the problem is not addressed adequately by the supervisor, Employee agrees to promptly
            lnsperity Human
contact the Insperity Human Resources Services Department at  at877-348-2431                     Employee also should contact the
                                                                877-348-2431 or 281-312-3000. Employee
                  Resources Services Department
Insperity Human Resources                                                            Employee may have regarding any Insperity
                                     Department regarding any complaint or concern Employee                               Insperity
policy or Employee's co-employment with Insperity.

7.        POLICIES.
          POLICIES. Employee                        Insperity policies made known to Employee.
                    Employee agrees to abide by all Insperity                        Employee.




            PEO SERVICES, L.P.
INSPERITY PE()
                                                                 Page 1                                                      Exh. B (8.5.19)
                                                                                                          20066-GN-L.P. (Rev. 03-04-11)
Copyright 2011


                                                                                                           EXHIBIT K-3
     Case: 3:19-cv-00232-wmc Document #: 68-2
                                         28-1 Filed: 08/05/19
                                                     05/06/19 Page 2 of 2



                                                                               Client Number (optional)
                                                                                             fOptional)     l Last
                                                                                                              Lllst 4 Digits
                                                                                                                      Dig its of SSN
                                                                                2678200

8.         BENEFITS.
           BENEFITS . Nothing in this Agreement creates any right to participate in any Insperity employee benefit plan. All such
eligibility is controlled by each plan and applicable law,
                                                      law.

9.       ASSIGNMENT. In the event Client Company files bankruptcy and Insperity
                                                                           Inspe1ity is required to pay an amount to Employee that
would otherwise have been due from Client Company, Employee hereby assigns all rights that Employee has as an employee of
Client Company to Insperity for any such amounts paid. In consideration for this assignment, Insperity
                                                                                                   Inspe1ity agrees to compensate
Employee an additional five percent (5%) premium on the amounts actually recovered by Insperity from Client Company through the
bankruptcy assignment by Employee,
                          Employee. It is expressly understood that the maximum premium Employee could receive under this
paragraph is 5% of the amounts Insperity actually paid to Employee for which Employee made assignment under this paragraph.

10.
10.        ENTIRE AGREEMENT. This Agreement supersedes any and all other Agreements between Insperity and Employee,
either oral or in writing, with respect to the employment of Employee by Insperity
                                                                         lnsperity and contains all the covenants and Agreements
between the parties with respect to such employment in any manner whatsoever and in no way creates or alters any separate
agreement Client Company may have with Employee.

11.
11.        FOREIGN DUTY ASSIGNMENT. If Employee is sent to work in any foreign country, Employee must contact the payroll
specialist at Insperity, whose contact information
                                       infonnation can be located on the Employee Service Center at www,insperityservices.com,
                                                                                                         www.insperityservices.com, to
advise of                        location. This is necessary for several reasons, including that a foreign location may impact workers'
          Employee's new work location,
       ofEmployee's
compensation or other insurance coverage.

12.        SEVERABILITY. If any term or provision of this Agreement is held by a court of competent jurisdiction to be invalid,
                                      of the provisions of this Agreement shall remain in full force and effect and shall in no way be
                            remainderofthe
void, or unenforceable, the remainder
affected, impaired, or invalidated.

13.                                                            perfmmance of any provision of this Agreement at any time, or on more
          WAIVER. The failure of either party to require performance
than one occasion, shall not affect the right of either party, at a later time, to enforce that provision or any other term
                                                                                                                       tenn or provision of
this Agreement.

             This Agreement will not be accepted by Insperity if there are any changes made to it unless the changes are prepared by
lnsperity.
Insperity.

CO-EMPLOYER                                      EMPLOYEE
                                                 EMPLOYE E
                                                *,insperity.com
                                                *.insperity.com
INSPERITY PEO SERVICES, L.P.
                                                Christina Iliadis
                                                           lliadis (chriatina)
                                                2014.10.08
                                                2014.10 .08 10:22:44
                                                               10:22 :44 -05:00
                                                 Employee's Signature                                                    Date Signed

                                                CHRISTINA                                 ILIAD'S
                                                                                          ILIAD IS
19001 Crescent Springs Drive                      Printed Name Per Social Security Card                                  Last 4 Digits of
Kingwood, Texas 77339-3801                                                                                               Social Security
                                                                                                                         Number
Tel: 800-237-3170




                                                                 Confirmation Number: 26561
                                                                                      26561




                                                                  Page 2
INSPE RI TY PEO SERVICES, L.P.
1NSPERITY                                                                                                              P. (Rev. 03-04-11)
                                                                                                           20066-GN-L.P.
                                                                                                           20066-GN-L.          03-04-11 )
Copyright 2011
